DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.

Amendments to the claims are acknowledged. Claims 15-18 are new.
Claims 2-7, 13 and 14 are cancelled.
Claims 1, 8-12 and 15-18 are under examination.

Information Disclosure Statement
The IDS filed 02/24/2021 and 05/31/2021 have been considered by the Examiner.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to KR10-2018-0062331 filed 05/31/2018 for claims 

Double Patenting
The rejection of claims 1-14 on the ground of nonstatutory obviousness-type double patenting over claims 1-14 of copending Application No.17/168,288 is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 101
The instant rejection is maintained from the previous Office action and modified in view of Applicant’s amendments.
The following rejection is maintained for reasons of record.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8-12 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A Prong One: Identification of an Abstract Idea
Claim 1 recites:
Obtaining nucleotide sequence information associated with disease and normal specimens and extracting a plurality of genetic information factors from the sequences. This step reads on a mental process and is therefore an abstract idea.
Constructing a complex genetic information library by performing: 1. Measuring differences between an actual expression amount and reference amount 2. setting a binary on/off tag based on the measured difference by (a) defining expression amount refence values associated with a gene expression as Th1, Th2, Th3 and defining variables as (i) increase reference values and decrease reference values; and (b) for each respective sample of the specimen extracting genetic information.
The step of constructing a complex genetic information library reads on an abstract idea because each of the recited steps performed for the constructing can be carried out by the human mind. The step of measuring a difference between expressions is mathematics that can be performed by the human mind; and setting a binary on/off tag by defining expression reference values and extracting genetic  information can be performed by the human mind. 
Claims 8-9 are drawn to constructing a disease network model. This reads on organizing information using mental steps or mathematics. A network model maybe a graphical model, tree, directed acyclic graph or mathematical formula(s) which are all abstract ideas.
Claim 10 is drawn to simulating an annealing method, genetic algorithm, tap search method, a simulated evolution method and a probabilistic method. These methods are drawn to mathematics The instant specification also describes these methods as mathematical algorithms (see par. 0059).  Mathematics is an abstract idea and judicial exception.
Claims 15-18 are drawn to determining a disease state and constructing a network model usable to predict a disease risk. The claims are further drawn to steps that people go through in their mind or math are therefore abstract ideas.



 Step 2A Prong One: Identification of a Natural Correlation
Claim 1 recites from each sample, extracting genetic information that satisfies reference values and indicates a change in expression amount due to a corresponding disease associated with the sample. This limitation is drawn to a natural correlation between genetic expression levels determined in a sample and a disease state of the sample. Such a correlation is a recognition of a natural principle, i.e. a natural correlation or natural principle is a judicial exception.
Claims 15-17 are also drawn to a natural correlation because the steps predict disease risk from a disease-state biomarker. A correlation between a biomarker and disease risk is a recognition of a natural principle. 

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate any of the judicial exceptions into a practical application.
The recited judicial exceptions are not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception. 

Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite additional elements which are limitations in addition to the abstract idea. The recited additional elements are drawn to: 
 Applying a learning method selected from neural network or deep learning method, wherein the neural network is selected from convolution neural network and recurrent neural network, as in claims 11-12.
Implementing learned (i.e. trained) neural networks wherein the neural network is trained on biomarkers from diseased and normal tissue and then used to predict disease using biomarkers as input is routine, conventional and well understood as evidenced by at least Okanohara et al. (US 2019/0267113; Abstract and par. 0006) and Cohen et al. (US 2018/0068083; Abstract, par. 0064, 0074 and par. 0478). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited additional elements are routine, conventional and well understood and do not integrate the abstract idea and natural correlation into a practical application and do not add significantly more to these recited judicial exceptions.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
	 
Response to Arguments
Applicant's arguments filed 4/13/20211 have been fully considered but they are not persuasive. 
Applicants arguments are directed to the newly amended claims.
In response, the newly presented limitations are drawn to abstract idea steps and a natural correlation as set forth above. 


Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 1 and 8-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendments. The following rejections are necessitated by Applicant’s amendments.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-12 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites setting a binary on/off tag by defining expression values as Th1, Th2, Th3 wherein Th1, Th2, Th3 (up) would increased expression reference values and Th1, Th2, Th3 (down) for decreased reference values. A review of the specification does not show a definition or description of Th1, Th2, Th3. It is not clear what these annotations stand for, particularly what the 1, 2, 3 is intended to indicate. It is not clear which expression amounts would be labeled with Th1, which would have a Th2 and which others with a Th3. The specification discloses the Th1, Th2, Th3 symbols (par. 0048) but does not describe the differences between the three. Therefore, the meets and bounds of claim 1, step (a) of defining expression amount values is vague and indefinite.
Claim 1 step (b) recites extracting genetic information that satisfies the expression amount reference values. The metes and bounds of “satisfies” are not clear. The term is arbitrary, subjective, and reads on being a Relative Term as described in MPEP 2173.05(b). The claim and the specification do not describe what the metes and bounds are of genetic information that “satisfies” reference values. Perhaps Applicants mean “match” the reference values or are “within a threshold amount of the reference values” (if the specification supports such a limitation). Clarification of the metes and bounds of “satisfies” as applied to expression amount reference values is needed.
Claims 1 and 8-10 recite constructing a complex genetic information library. The term “complex” is a relative term. The specification does not describe what the metes and bounds of “complex” are. The term is therefore vague and indefinite.

Claim Rejections - 35 USC § 103
	The instant rejection is necessitated by Applicant’s amendments.	
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 8-12 and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okanohara et al. (US 2019/0267113) in view of Luca et al. (US 2020/0263255).
Okanohara et al. each sample data from which respective expression levels of a plurality of types of biomarkers are recorded (Abstract); Okanohara et al. teach acquiring sample data and extracting a feature biomarker for a disease (par. 0011-0012)(i.e. which makes obvious obtaining nucleic sequence information associated with specimens and extracting a plurality of genetic information factors in RNA), as in claim 1.
Okanohara et al. teach diagnosing disease using various expression levels of microRNAs a variety of individuals (par. 0003)(i.e. which makes obvious constructing a complex genetic information library), as in claim 1.
Okanohara et al. teach labeling sample data with “0” or “1” (par. 0061 and 0061) for a disease of interest or other condition, respectively (i.e. setting a binary on/off tag), as in claim 1.
Okanohara et al. teach a number of k types of labels (par. 0050)  and providing a label for a disease and providing a label for a healthy subject (par. 0057) which makes obvious expression reference values labeled as Th1, Th2, Th3, up or down, based on whether the disease is express or not, as in claim 1, step (a).
Okanohara et al. teach training a network on biomarkers which correlate to various diseases and healthy subjects (par. 0056-0058) and using a trained network to determine affection of diseases including benign diseases in samples (par. 0060-0062 and Figure 4)(i.e. which makes obvious for each respective sample of specimens, extracting genetic information that satisfies the reference values and indicates a change in expression amount due to disease association), as in claim 1, step (b).
Okanohara et al. teach a neural network trained with sample data labeled as affected with a certain disease (par. 0024, par. 0032-0033 and Figure 2)(i.e. a static and dynamic disease network model), as in claims 8-9.
The neural network trained on biomarkers of Okanohara et al. also reads on being a probabilistic evolution method, as in claim 10.
Okanohara et al. teach constructing a neural network to perform learning using expression data of various diseases (Abstract and par. 0002) to then determining affection of disease for a sample (par. 0010 and 0016), as in claims 11-12 and 16-17.
Okanohara et al. teach biomarkers for breast cancer (par. 0045) and colon cancer (par. 0059), as in claim 15.
Okanohara et al. teach diagnosing breast cancer with 89% to 99.6% accuracy (i.e. which would make obvious a diagnostic model with 95% sensitivity and 90% specificity), as in claim 18.
Furthermore specific criteria for achieving a 95% sensitivity and 90% specificity are not recited and therefore these limitations are interpreted as an intended result.
Okanohara et al. teach creating a predicative network from a library of biomarker expression information but do not specifically teach genetic information factors comprising SNP variations or copy number variations, as in claim 1.
Okanohara et al. do not teach measuring a difference between an expression amount and a reference amount with respect to each genetic information, as in claim 1.
Luca et al. teach a method of classifying cancers using samples from patients; Luca et al teach providing biomarker panels for diagnosing and prognosing cancer (Abstract).
Luca et al. teach comparing a patient expression profile to a reference data set (par. 0016) to determine the difference; Luca et al. teach determining variations in expression for cancers (par. 0088) (i.e. measuring differences between an actual expression amount and a reference amount), as in claim 1. 
Luca et al. teach preparing reference datasets and that reference datasets are available to the skilled person (par. 0090)(i.e. constructing a complex genetic information library), as in claim 1.
Luca et al. teach determining genetic alterations responsible for cancers including gene mutations, deletions (par. 0392) and that expression of biomarkers are linked with copy number variations (par. 0406) (i.e. extracting genetic information factors comprising deletion or copy number variation).
It would have been obvious to one of ordinary skill in the art to have combined the teachings of Okanohara et al. for extracting genetic information factors, setting binary tags and defining gene expression based on whether there is an increase or decrease in relative expression with the teachings of Luca et al. for extracting genetic information factors comprising variants or copy number variations and measuring a difference between an expression amount and a reference amount of the genetic information factors. Combining the prior art elements taught in Okanohara et al. and Luca et al. would yield a predictable result of creating an information library by extracting genetic information based on comparison to reference expressions as claimed. The instantly claimed method is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.


Noted Prior Art
KHAN, JAVED, et al. "Classification and diagnostic prediction of cancers using gene expression profiling and artificial neural networks." NATURE MEDICINE 7.6 (2001): 673.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635